Citation Nr: 0336772	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  02-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1988 to 
September 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The veteran was scheduled for a hearing before the Board in 
December 2003; however, in November 2003, she withdrew her 
request for a Board hearing.


REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was signed into law in November 2000 and is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West. 2002).  Regulations implementing the VCAA 
are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

Review of the claims folders indicates that the RO denied the 
veteran's claim because it was not well grounded.  As 
discussed above, that standard was eliminated by the VCAA.  
The RO has not adjudicated the veteran's claim pursuant to 
the VCAA.  

The Board also observes that a May 2002 letter from the 
veteran's private physician indicates that he had been 
following the veteran for systemic lupus for four and one 
half years.  He noted that he had reviewed her medical record 
and concluded that many of the symptoms she currently 
suffered were the same as those she experienced in service.  
He pointed out that lupus was not considered during VA 
treatment because the veteran's symptoms were considered to 
be more localized bursitis and chronic back pain.  He opined 
that the veteran's current symptoms were the same as those 
she experienced when she was seen at the VA hospital.

As the physician's letter does not specifically reference the 
evidence on which his opinion is based, it is unclear whether 
the review of the veteran's medical treatment referenced by 
the private physician included the entire evidence of record.  
The Board therefore concludes that a further medical 
examination, which includes a comprehensive review of the 
veteran's claims folders, is in order.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C. for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  The appellant should be 
informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should attempt to obtain any 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and her 
representative, and request them to 
provide the outstanding evidence.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's lupus.  The 
veteran should be properly notified of 
the date, time, and place of the 
examination in writing.  The claims 
folder must be made available to and 
reviewed by the examiner before 
completion of the examination report.  

All indicated testing should be 
conducted, and a complete history should 
be elicited.  

All current manifestations of the 
veteran's lupus should be described.  

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's lupus is etiologically 
related to her service, or whether it is 
at least as likely as not that it was 
manifested within one year of the 
veteran's service discharge in September 
1994.

The rationale for all opinions expressed 
must be clearly set forth by the examiner 
in the examination report.

4.  The RO should then review the claims 
folders to ensure that all requested 
development has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and her representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant need take no action until she is otherwise notified 
by VA.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


(CONTINUED ON NEXT PAGE)


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.




___________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




